OPINION OF THE COURT ON RECONSIDERATION
DRIBBEN, Judge:
Appellant was convicted of attempting with premeditation to murder a fellow soldier. In our opinion of 11 December 1978, we concluded that premeditation is not an element of the offense of attempted murder. We further determined that inclusion of premeditation in the charge gave the government counsel an impermissible advantage in argument. Thus, we affirmed only so much of the Charge and its specification as found that appellant, at the time and place alleged, attempted to murder Jerome S. Smith by means of cutting him with a razor blade, in violation of Article 80, Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 880. Reassessing the sentence we approved, inter alia, only seventy-two months of the ten year adjudged sentence to confinement. We have now reconsidered that opinion pursuant to appellant’s motion.
In response to our order, both sides have submitted briefs on the following specified issue:
IN THE SPECIFICATION OF THE CHARGE OF ATTEMPTED MURDER, WAS IT ERROR TO ALLEGE THAT THE APPELLANT ACTED “WITH PREMEDITATION?” ASSUMING SUCH WORDING CONSTITUTED ERROR, HOW WAS THE APPELLANT PREJUDICED?
We are persuaded by the government’s brief.
Murder with premeditation statutorily requires a sentence which includes death or confinement for life. Article 118, UCMJ, 10 U.S.C. § 918. However, the punishment for a conviction of attempt, in violation of Article 80, may not include death, nor confinement in excess of twenty years. Paragraph 127c, Manual for Courts-Martial, United States, 1969 (Revised edition) [MCM 1969 (Rev.)]. Therefore, inclusion in the specification of the aggravating factor of premeditation was unnecessary “surplus-age.” United States v. Carroll, 10 U.S.C.M.A. 16, 18, 27 C.M.R. 90, 92 (1958). See United States v. Kinder, 14 C.M.R. 742 (A.F.B.R.1954).
Our reconsideration of the case leads us to the conclusion that the surplus *782language in the specification did not prejudice the appellant. Premeditated murder is murder committed after the formation of a specific intent to kill someone and consideration of the act intended. Paragraph 197b, MCM 1969 (Rev). On the other hand, attempted murder requires proof of a specific intent to kill but not of the consideration required in premeditated murder.
In this case, because the specification contained the unneeded allegation, the court members were instructed that they would have to find the accused had considered the act he intended to bring about in order to convict him of the offense as charged. The members did so find. We do not believe this invalidated their implicit findings as to the other elements of the offense of attempted murder.
Regardless of whether “premeditation” was included in the specification, the Government would have introduced the evidence they did. That evidence showed that the appellant and his victim had earlier had a conflict involving fisticuffs; that later the victim went to his room to sleep while appellant eventually went to the barracks latrine where he ripped open an aluminum can which contained disposed razor blades; that he went to the victim’s darkened room and cut him on the face and neck with one of the blades. The resulting wound required sixty-two stitches to close. The evidence of a specific intent to kill and of premeditation was co-extensive and thus no irrelevant evidence was brought before the court by the government proving premeditation.
Further, we now find that the charging of premeditation and trial counsel’s argument did not cause the members to convict appellant because he was a “bad man.” The Government simply placed an unnecessary burden upon itself of proving an unneeded element. Additionally, we find that appellant’s defense was not materially misled by the charging of the offense. The thrust of that defense was to attack the sufficiency of the evidence proving the specific intent to kill. The defense counsel pursued his attack upon the proof of specific intent from the beginning of the trial. His voir dire of the members included an inquiry of their ability to follow instructions about the effect of voluntary intoxication on specific intent. The defense case consisted of witnesses, including appellant, who testified about his supposed intoxication from liquor and drugs. In his final argument the defense counsel emphasized what he believed to be a lack of evidence of intent to kill. Based on the evidence, that was the only viable strategy for appellant.
 Contrary to the dissent of Judge Felder, the issue of self-defense was not raised by the evidence. Self-defense is available when there are reasonable grounds for the accused to apprehend that he was about to be injured. Paragraph 216 e, MCM 1969 (Rev). In this case the only two witnesses to the almost deadly occurrence were the victim and appellant. The victim’s testimony totally negated the theory of self-defense, as he testified that his throat had been cut while he was asleep in his bed. The appellant, who told a different story, also did not raise evidence of self-defense. He maintained that he had gone into his victim’s dark room, armed with a razor blade, only to talk about the earlier altercation the two men had. He testified that he was not fully cognizant of what was happening because of his use of drugs. He did not testify that the victim rushed toward him and tried to strike him with a chair; rather, he said the chair had “gotten in between” them, that the victim “was jabbing back” at him with the chair, and that the chair was then dropped. At that point appellant said he took two swings at the victim thereby slashing his throat. He also said he really did not know why he swung, but he believed the fact he was frightened had something to do with it. At no time did he assert an apprehension that death or grievous bodily harm was about to be inflicted upon him nor did he express a fear of some lesser harm. Thus, the parties below all correctly agreed that the issue of self-defense had not been raised by the evidence. See United States v. Rine, 18 U.S.C.M.A. 421, 40 C.M.R. 133 (1969); *783United States v. Regalado, 13 U.S.C.M.A. 480, 33 C.M.R. 12 (1963).
Accordingly, our decision dated 11 December 1978, is withdrawn. The findings of guilty and the sentence are affirmed.*
Senior Judge MITCHELL concurs.

 The dissenting judge states that the charge involved in this case is an outgrowth of a confrontation between black and white soldiers in a foreign country. There is no evidence in the record of trial to suggest that the question of race was ever involved. To the contrary, the evidence presented by both the prosecution and the defense established that anywhere from five to eight soldiers including the victim were engaged in drinking and what they called “horseplay,” “big horseplay, a bunch started wrestling . . . ”, “mostly everybody in the room was involved.” In fact, it was brought out by the defense that everyone in the appellant’s unit got along pretty well and that there was “a little bit of socializing going on in the billets that night.” The appellant apparently was pulled into the horseplay by the victim and this resulted in an altercation between them which was broken up by their mutual friends. This occurred prior to appellant’s attempted murder of the victim. The record is also without any evidence whatsoever of the charges being preferred and processed because of racial prejudice toward appellant.